Citation Nr: 1612456	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to February 10, 2014, and 30 percent subsequent to February 10, 2014, for chondromalacia and degenerative joint disease of the left knee, based on limitation of motion.

2.  Entitlement to a disability rating greater than 10 percent for chondromalacia and degenerative joint disease of the left knee, based on instability.  

3.  Entitlement to a compensable disability rating for chondromalacia and degenerative joint disease of the right knee, based on limitation of extension.

4.  Entitlement to a compensable disability rating for chondromalacia and degenerative joint disease of the right knee, based on instability, to include the propriety of reduction from 10 percent to 0 percent effective March 28, 2011.


[The issues of entitlement to a disability greater than 10 percent for limitation of right knee flexion, entitlement to a total disability rating based upon individual unemployability due to service connected disabilities, entitlement to service connection for a heart disorder, entitlement to service connection for erectile dysfunction, entitlement to service connection for a left ankle disorder, entitlement to service connection for a right ankle disorder, entitlement to service connection for a left hip disorder, and entitlement to service connection for a right hip disorder are addressed in a separate decision under the same docket number.]


REPRESENTATION

Veteran represented by:	Neil B. Riley, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978, and from September 1980 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a RO decision of August 2011.

In November 2012, a Board hearing was held at the RO on the subject of different appellate issues which are not addressed herein.  In April 2013, however, the Board noted that the Veteran had filed a notice of disagreement as to the RO's August 2011 denial of increased disability ratings for his left knee disorders, and issued a procedural remand for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran subsequently perfected a substantive appeal to the Board, so that now the question of the most appropriate disability ratings for the Veteran's left knee impairments is fully before the Board for appellate review at this point.

In September 2015, the Veteran presented sworn testimony in support of his appeal during a second hearing held via videoconference before the undersigned Veterans Law Judge.  Following a thorough discussion at the hearing with the Veteran and his agent, who is presumed to be well versed in veterans' law, the parties agreed to explicitly limit the content of the second hearing to the issues which are addressed herein.  The issues which were discussed during the November 2012 Board hearing are addressed in a separate Board decision under the same docket number by the Veterans Law Judge who conducted that hearing.  

During the September 2015 hearing on appeal, the Veteran and his agent waived initial RO consideration of recently-obtained VA medical records.  Also, in January 2016, the Veteran's agent submitted new evidence pertaining to the Veteran's occupational status, along with a waiver of initial RO review of this new evidence.  


FINDINGS OF FACT

1.  Prior to February 2014, the Veteran was able to fully extend the left knee to zero degrees, although he complained of pain with motion.

2.  Initially recorded during a VA examination in February 2014, chondromalacia and degenerative joint disease of the left knee resulted in limitation of left knee extension to 20 degrees with pain.

3.  Chondromalacia and degenerative joint disease of the left knee results in limitation of left knee flexion to 90 degrees, or 60 degrees with pain.  

4.  The veteran experiences mild left knee instability based on his complaints, but objective testing has been normal.

5.  Chondromalacia and degenerative joint disease of the right knee results in limitation of right knee extension from 5 degrees to 10 degrees with pain.

6.  The Veteran experiences mild right knee instability; actual improvement in his ability to function has not been shown.  


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent prior to February 10, 2014, and 30 percent subsequent to February 10, 2014, for chondromalacia and degenerative joint disease of the left knee, based on limitation of extension, is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

2.  A compensable disability rating for chondromalacia and degenerative joint disease of the left knee, based on limitation of flexion, is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  A disability rating greater than 10 percent for chondromalacia and degenerative joint disease of the left knee, based on instability, is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  A separate 10 percent disability rating for chondromalacia and degenerative joint disease of the right knee, based on limitation of extension, is warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

5.  A 10 percent disability rating for chondromalacia and degenerative joint disease of the right knee, based on instability, is warranted throughout the entire appeal period; the prior reduction is not supported, and the prior compensable rating must be restored effective March 28, 2011.  A rating higher than 10 percent is denied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that higher disability ratings are warranted for all aspects of his knee disabilities; he asserts he has difficulty walking, experiences constant pain in his knees, and experiences fear of falling with occasional falls.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in letters of November 2009 and March 2011.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the September 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issues on appeal at the Board hearing were clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security records, VA medical records and VA medical examinations which are relevant to the increased rating issues decided herein, medical evidence submitted by his agent, the Veteran's hearing testimony, and his own contentions.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Procedural history

The appeals involving the Veteran's knees have a long history.  Chondromalacia and ligamentous instability of both knees are well documented in the Veteran's service treatment records.  His service personnel records reflect that he had a physical profile of "no crawling, stooping, running, jumping, marching, or standing for long periods."  

However, service connection for chondromalacia only was granted in February 1979, in between the Veteran's first and second periods of service.  No acknowledgment of the ligamentous laxity was made by VA at that time, and the Veteran did not challenge this oversight.  A noncompensable disability rating was assigned to the right knee and to the left knee at that time, but a 10 percent rating was assigned to both knees together under the provisions of VA Regulation 1324.  This regulation is now codified at 38 C.F.R. § 3.324, but the substance of the regulation has remained the same since the initial grant of service connection.   

After discharge from his last period of service, the Veteran submitted a request for an increased rating in December 1991, indicating that he was having trouble standing for any length of time, and thus having a hard time finding a job.  In a May 1992 decision, the RO determined that the Veteran's right knee caused impairment which warranted a 10 percent rating for the right knee alone.  A separate 10 percent rating was therefore assigned to the right knee, while the left knee was continued as noncompensably rated.

The Veteran next sought an increased rating for both knees in February 2005.  In April 2005, the RO granted a separate 10 percent rating for the left knee and continued the 10 percent already assigned to the right knee. 

In August 2007, the Veteran again requested an increased rating for both knees.  He reported that he wore two knee braces, required the assistance of a walker to walk, and that he took pain killers up to four times a day.  In an October 2007 decision, the RO continued the 10 percent ratings assigned to each knee.  The Veteran disagreed with this decision in December 2007.  The RO again continued the 10 percent ratings in May 2009.  The same month, the Veteran disagreed with the rating assigned to the right knee only.  

In October 2009, the Veteran claimed that he was experiencing instability of both knees as well as degenerative joint disease of both knees.  Because the question of the rating for the Veteran's right knee degenerative joint disease, as manifested by limitation of flexion, was already on appeal to the Board, this issue was tracked separately.  Thus, the issues addressed herein, involving instability of both knees, right knee limitation of extension, and left knee limitation of motion, including flexion and extension, were grouped together at this point.  As set forth above, these various appeals were identified and discussed during the September 2015 Board, for purposes of clarification and to recognize the separate appellate tracks.   

Following the Veteran's October 2009 claim of instability and increased impairment in terms of his degenerative joint disease, the RO granted service connection for instability of each knee separate from the degenerative joint disease (previously called chondromalacia) in a May 2010 decision.  Disability ratings of 10 percent were assigned to each knee under the provisions of Diagnostic Code 5257.  

In March 2011, the Veteran disagreed with the disability rating assigned to his "left knee condition."  In May 2011, in support of a claim for unemployability benefits, he reported that he tended to fall because of his knee and hip problems.  

In August 2011, the RO issued a rating decision which continued the 10 percent rating assigned to chondromalacia and degenerative joint disease of the left knee and the separate 10 percent assigned to instability of the left knee.  The Veteran disagreed with this decision in September 2011.  

In February 2014, the RO increased the Veteran's left knee disability rating to 30 percent, based upon limitation of left knee extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the same decision, the RO continued the 10 percent rating assigned for left knee instability.

In April 2014, the RO assigned a separate disability rating for limitation of right knee extension (separate from limitation of flexion, for which an appeal to the Board had been previously perfected, and is addressed in a separate Board decision) due to chondromalacia and degenerative joint disease.  A noncompensable disability rating for limitation of right knee extension was assigned.  In the same decision, the RO reduced the previously-assigned 10 percent disability rating for right knee instability to 0 percent, finding that the Veteran was no longer experiencing instability of the right knee.  

The Veteran filed an appeal as to "all of the issues listed on the Statement of the Case and any Supplemental Statements of the Case" in August 2014.  He did not note the reduction in the rating for right knee instability; he simply stated that after every VA examination, when the examiner twists, turns, pulls, and pushes his knees, his legs start to swell before he even gets home.  The Veteran's attorney filed a substantive appeal in September 2014 in which she expressed disagreement with the denial of a disability rating greater than 0 percent.  She did not specifically address the reduction from 10 percent to 0 percent either.  


Governing law and regulations

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating - one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received, if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee flexion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of normal knee flexion and extension between zero and 140 degrees.

Limitation of knee extension is rated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable.  Limitation of extension to 10 degrees is rated as 10 percent disabling.  Limitation of extension to 15 degrees is rated as 20 percent disabling.  Limitation of extension to 20 degrees is rated as 30 percent disabling.  Limitation of extension to 30 degrees is rated as 40 percent disabling.  Limitation of extension to 45 degrees or greater is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A higher disability rating is warranted only in the case of extremely unfavorable ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Other impairments of the knee, manifested by recurrent subluxation or lateral instability, are rated as 10 percent when such impairment is slight, 20 percent for moderate impairment, and 30 percent for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" are not defined in the regulatory rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners and treating physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Separate ratings may be assigned for decreased range of motion and instability of the knee without violating the prohibition against pyramiding of ratings.  38 C.F.R. § 4.14; VAOPGCPREC 23-97.  



Facts

According to the report of a December 2009 VA examination, the Veteran reported instability in both knees, but no giving way.  He also reported pain, stiffness, but no weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  He stated he could stand up to one hour and was able to walk 1/4 of a mile.  Range of motion exercises yielded right knee motion from 0 to 122 degrees, with pain following repetitive motion.  Left knee motion was from 0 to 120 degrees.  An X-ray study from July 2009 was reviewed and interpreted as showing moderate degenerative changes in the medial compartment of both knees with the right greater than the left.   

VA outpatient treatment records show that the Veteran was considered to be at high risk for falling.  During a January 2010 diabetes-related outpatient visit, and again in April 2010, the Veteran reported that he had not fallen in the last three months.  However, the report of a May 2010 electronic mobility evaluation shows that the Veteran had fallen inside his home several times a month which he attributed to his bad knees.  The same evaluation report shows that he was considered to meet the VA criteria for electric mobility secondary to his congestive heart failure and history of bypass surgery.  Based upon this recommendation, the VA provided the Veteran with a three wheeled scooter and a scooter lift for his van.  

During a January 2012 RO hearing, the Veteran reiterated his fear of falling and his reliance upon the scooter and a walker.  He discussed his challenges in getting back up after a fall and also reiterated that his knee pain affects every aspect of his life.

During a December 2013 VA examination performed by a physician with orthopedic expertise, the Veteran reported that although he was not having a flare-up of knee symptoms at the time of the examination, that he often did experience flare-ups of both knees.  The flare-ups involve increased pain and decreased range of motion.  If he is having a flare-up, it is much more difficult to get out of bed, so he usually just stays in bed for most of the day until the knee flares back down again.  The Veteran reported that the injections to his knees had decreased his pain, but did not help his feelings of instability.  Upon examination, the Veteran had range of right knee motion of five degrees to 120 degrees.  Thus, he lacked full extension by five degrees.  There was minimal effusion.  His knee was stable to varus and valgus stress as well as to anterior/posterior stress, with a normal ligamentous examination.  He had pain to palpation medially over the joint line.  He had normal strength.  X-rays were interpreted as showing mild bilateral medial and patellofemoral compartment degenerative joint disease.  The Veteran wore a brace on both knees secondary to pain when ambulating.  During the examination, he was noted to have difficulty walking.  The Veteran reported that he fatigues easily and feels unstable when he walks.  The examiner concluded the examination with the assessment that the Veteran has moderate degenerative changes of both knees.

Range of knee motion testing in February 2014 showed left knee flexion to 90 degrees with pain beginning at 90 degrees.  The Veteran was unable to fully extend his left knee, with extension only to 15 degrees, with pain beginning at 15 degrees.  After repetition, his left knee extension was only to 20 degrees.  His leg strength was deemed to be only 4/5.  Anterior instability, posterior instability, and medial-lateral instability of the left knee was entirely normal, however.  X-ray studies were interpreted as showing degenerative arthritis of both knees.  The examiner, again an orthopedic specialist, noted that although no major ligamentous laxity was found during the examination, his history suggested mild instability. 

Range of knee motion testing in March 2014 showed right knee extension at 5 degrees.  There was pain on movement, but no loss of motion after repetition.  

During an August 2014 examination, the Veteran reported that his knee pain continued to gradually worsen, and that he took occasional narcotic pain killers for the pain.  He reported occasional flareups.  Range of motion testing showed right knee flexion to 90 degrees with objective evidence of painful motion at 50 degrees.  Right knee extension was normal at 0 degrees, however, pain began at 10 degrees of extension.  Left knee flexion was to 90 degrees with objective evidence of painful motion at 60 degrees.  Left knee extension was normal at 0 degrees, however, pain began at 10 degrees of extension.  There was no additional limitation of motion after repetition.  The examiner noted tenderness or pain to palpation for joint line or soft tissues of both knees.  X-ray studies confirmed the presence of degenerative arthritis in both knees.  The Veteran had normal strength in both legs and normal stability of both knees based upon three different stability tests.  The examiner noted that the Veteran used a cane on account of his bilateral knee disabilities, but that he had been issued the scooter on account of his heart disability rather than his knees.  The examiner opined that the Veteran would be unable to perform activities which involve prolonged standing or walking, kneeling, squatting, or climbing.  

Review of the Veteran's outpatient treatment records reflects that he takes prescription pain medication.  During the appeal period, he has had multiple attempts at physical therapy for his knees and especially to build up the muscles surrounding the arthritic areas; however, the Veteran consistently over the years has reported that the physical therapy is not helpful.

During the September 2015 hearing on appeal, the Veteran testified that he has good days and bad days with his knees.  He testified that his knees swell up upon any kind of activity, to include going out in his scooter.  He stated that he does not like to take pain pills because they make him sleepy and he cannot drive, so he lives with the pain so he can go out and about.  In response to questioning, he indicated that he wears his left knee brace every day, and had been since 2005 or 2006.  He has a brace for his right knee, but he was not wearing it at the time of the hearing.  He testified that he tries to keep his legs up as much as possible; he props his legs when he is at home to prevent swelling.  He also stated that he falls at home and has moved his furniture so as to avoid hitting his head when he falls.  Lastly, he testified that he was not getting cortisone injections in his knees anymore, because he felt the injections did not help.

Left knee degenerative joint disease-extension and flexion

Upon review of the facts of the case, it appears that the Veteran's range of left knee motion was properly rated at 10 percent for painful limitation of motion until February 2014, when limitation of extension to 20 degrees with pain was first documented.  

The limitation of extension due to the left knee condition had been rated at 10 percent since 2005.  That rating was assigned based on painful motion.  See April 2005 rating decision.  The VA examination done in 2009 in connection with this claim for an increase showed full extension to 0 degrees.  Therefore, the 10 percent rating continued to be warranted based on complaints of painful motion, but no limitations of extension were shown that would warrant a higher rating. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension limited to 20 degrees warrants a 30 percent disability rating.  It is exactly this rating of 30 percent that the RO assigned after receiving the February 2014 test results.  Although the Veteran was able to extend the knee to 15 degrees, complaints of pain began at 20 degrees, and the RO used this greater functional limitation to award a 30 percent rating.  No greater limitation of extension is shown in the subsequent medical evidence of record.  In fact, the VA examination in 2014 showed the Veteran had full extension of the left knee to zero degrees, although he had complaints of pain beginning at 10 degrees (which was an improvement over that shown earlier in 2014).  Therefore, the Board holds that the preponderance of the evidence is against the award of a disability rating greater than 30 percent for limitation of left knee extension.  

Thus, the staged rating of 10 percent prior to February 2014 and 30 percent after 2014 is most appropriate to reflect the level of left knee functional impairment demonstrated in the evidence of record.  O'Connell.

The Veteran's left knee flexion has been measured to 90 degrees, and to 60 degrees with consideration of pain.  Under the provisions of Diagnostic Code 5260, this level of limitation warrants a noncompensable disability rating.  Therefore, the preponderance of the evidence is against a compensable disability rating for limitation of left knee flexion.

The well-documented limitation of knee function, to include multiple physician statements to the effect that the Veteran has an antalgic gait, that his walking and standing, his ability to lift and stoop, etc, is limited by his knee disabilities, is consistent with the level of impairment expected for a 30 percent disability rating.

Left knee instability

The RO has assigned a 10 percent disability rating for instability of the left knee.  Although the stability testing was within normal limits during the recent 2014 VA examinations, the Board places great reliance upon the statement of the orthopedic specialist that the Veteran's history suggests mild instability.  This statement is consistent with the Veteran's own statements and his hearing testimony to the effect that he is fearful of falling and that he does fall occasionally due to his knees giving way.  The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

However, considering that all the objective testing of stability has been normal, it cannot reasonably be said that the instability is any more than mild.  The evaluations between 2009 and 2014 have expressly found the left knee to be stable.  Therefore, the Board holds that the 10 percent disability rating currently assigned is fully supported by the evidence of record, both medical and lay evidence.  The preponderance of the evidence is against a finding of moderate instability so as to warrant a 20 percent disability rating on this basis, however.  

Right knee limitation of extension

As explained above, only limitation of right knee extension is addressed in this decision, as limitation of right knee flexion is addressed in a separate Board decision under the same docket number, but signed by a different Veterans Law Judge.  In that separate decision, the Board affirms the 10 percent disability rating assigned to limitation of right knee flexion under Diagnostic Code 5260.  

Upon careful review of the evidence of record, the Board finds that the evidence supports a separate compensable disability rating for limitation of right knee extension under Diagnostic Code 5261.  It appears that the Veteran can fully extend his right leg, but such full extension is painful.  In December 2013, he was not able to fully extend at all, but lacked full extension by five degrees.  In March 2014, he again lacked full extension by five degrees.  In August 2014, the Veteran had normal extension but pain began at 10 degrees.  

Governing regulations require that a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Painful motion is an important factor of disability.  38 C.F.R. § 4.59.  In this case, the Veteran's right knee is so painful upon extension that he cannot extend beyond 10 degrees without pain.  Under the provisions of Diagnostic Code 5261, extension limited to ten degrees warrants a 10 percent disability rating.  Therefore, a separate 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 is granted.  This finding is consistent with the other evidence regarding the Veteran's knee pain and lack of functioning, including his activity limitations, his pain medication; all reflect this level of impairment, as well.  The preponderance of the evidence is against a higher disability rating, however. 

Right knee instability

Although the Veteran does not appear to be specifically challenging the RO's April 2014 reduction from 10 percent to 0 percent for right knee instability, such a challenge must be viewed as implicit in his claim for an increased disability rating for right knee instability.  

Substantively, the Board is unable to distinguish the situation of the right knee from that of the left knee, where no reduction was effectuated.  The VA's own orthopedic specialist explained that the Veteran's history suggests mild instability as to both knees.  This coupled with the Veteran's consistent statements regarding his fear of falling, his actual falls, his use of a cane, and knee braces, convinces the Board that a 10 percent disability rating for mild instability of the right knee has been warranted throughout the appeal period.  

Procedurally, because the Veteran's overall combined disability rating was unaffected by the April 2014 reduction, the RO was not required to observe the usual procedural protections which are set forth at 38 C.F.R. § 3.105(e).  See Stelzel v. Mansfield, 508 F.3d 1345, 1347 (Fed. Cir. 2007) (holding that the provisions of 38 C.F.R. § 3.105(e) do not apply where the overall compensation paid to the veteran is not reduced).  It is even possible that because the RO did not take any of these steps and because there was no change in his monthly compensation payment, the Veteran did not realize the reduction had been implemented.  

Notwithstanding these procedural steps, a rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).  Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

In this case, the Board holds that no improvement has been shown in the Veteran's ability to function under ordinary conditions of life and work.  The Veteran continues to have mild instability affecting his right knee, and a practical improvement in such instability has not been shown at any point during the appeal period.  We therefore hold that the prior compensable disability rating must be reinstated, effective the date of the reduction, March 28, 2011.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent, however, as moderate right knee instability is not shown in the evidence of record.  As with the left knee, all diagnostic testing of stability of the right knee has been normal.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for bilateral knee impairment are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b), is not warranted.  

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).











Continued on next page



ORDER

A disability rating greater than 10 percent prior to February 10, 2014, and 30 percent subsequent to February 10, 2014, chondromalacia and degenerative joint disease of the left knee, based on limitation of extension, is denied.

A compensable disability rating for chondromalacia and degenerative joint disease of the left knee, based on limitation of flexion, is denied.  

A disability rating greater than 10 percent for chondromalacia and degenerative joint disease of the left knee, based on instability, is denied.

A separate 10 percent disability rating for chondromalacia and degenerative joint disease of the right knee, based on limitation of extension is granted, subject to the laws and regulations governing the award of monetary benefits.

The previously-assigned 10 percent disability rating for chondromalacia and degenerative joint disease of the right knee, based on instability, is reinstated effective March 28, 2011.

A disability rating greater than 10 percent for chondromalacia and degenerative joint disease of the right knee, based on instability, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


